DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Regarding claims 1-9, as best understood, the following rejection applies:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Publication 2019/0049221, hereafter referred to as ‘Zimmer ‘221’.  Zimmer ‘221 discloses a system for lighting, illumination, and projection of electromagnetic waves/energy utilizing any part of the electromagnetic spectrum. The system is comprised of multiple embodiments, the first embodiment or embodiments being a housing or housings of some shape and construction containing the components necessary for illumination and projection (illumination housing 104, para. numbers 43-46 and 55-59), the second embodiment (or embodiments), separated distally from the first, is a housing (or housings) of some shape and construction containing components supplying the power/energy and control to the first embodiment(s) (power housing 110). A third embodiment (or embodiments), a wiring harness(s) (120, 160) connecting the first and second embodiments is the means of conducting the power/energy from the second embodiment(s) to the first embodiments (figures 1A-1C).
Regarding claim 2, the first embodiment of claim 1 is the housings containing the necessary components for lighting, illumination, and projection of electromagnetic radiation waves (para. numbers 43-46 and 55-59). Example components are (but not limited to) a lens cap, lens, reflector, an LED mounted on a copper plate, and heat sink. 
Regarding claim 3, the first embodiment(s) of Claim 1 housing (104, figures 1a-1c, para. numbers 42-59) is devoid of any stored (or instantaneous) power/energy (battery, photovoltaic cells, fuel cells or other form of voltage/current (electromotive force)).
Regarding claim 4, the second embodiment 110 of Claim 1, must supply the power/energy (electromotive force) to the first embodiment of Claim 1. This power/energy (electromotive force) is 

Regarding claim 5, the second embodiment, or embodiments of Claim 1, of some shape and construction houses or contains the stored (or instantaneous) power supply, (voltage, current electromotive force) as well as the controls, logic, circuitry necessary for the operation of the first embodiment(s) of Claim 1 (see para. numbers 42-50 and 82-120). 
Regarding claim 6, the third embodiment of Claim 1, a wiring harness (120, 160) comprised of wires (conductors of electromotive force), physical conductors, and connectors that will connect one end of the wire harness to the first embodiment, or embodiments of Claim 1, and the distal end of the wire harness will connect to the second embodiment, or embodiments of Claim 1 (figures 1a-1c).
Regarding claim 7, the third embodiment of claim 1, may be of “wireless” design as technology allows in the future, may be such an apparatus or of a design and function that does not need or use wires (physical conductors) to send/transfer the power/energy (electromotive force) from the second embodiment(s) of Claim 1 to the first embodiment(s) of Claim 1. (see para. number 120, wireless may be used).
Regarding claim 8, the number of first embodiments housing the components for illumination and projection may be more than one embodiment (104, 204, 304, 404, 504). 
Regarding claim 9, the number of second embodiments, supplying power/energy (electromotive force) may be more than one embodiment (para. number 103). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teetzel ‘562 discloses a firearm illumination device similar to applicant’s invention.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875